On Petition to Rehear
The defendant in error has filed herein a dignified, sincere, courteous and forceful petition to rehear.
Wo have very carefully considered this petition which was to some extent anticipated because of the fact that we knew that the doctrine of stare decisis would be relied upon. We are very much aware of this doctrine and believe in it as is evidenced by a number of opinions cited in the petition to rehear which were prepared for the Court by the author of this opinion. When it comes to a point though that an injustice is done and the real rights and merits of the parties are not arrived at by the interpretation of some former opinion it then becomes the duty of the Court to distinguish that opinion. That is all that we have done herein.
Before preparing this opinion and while the case was pending petition for certiorari the members of this Court *152discussed the matter several times. After this we heard the case orally argued and ably so, and then the opinion was prepared and the matter was discussed again in conference and we arrived at the conclusions that we did in the opinion, deliberately and for the reasons therein expressed. After very carefully considering this petition to rehear we are again satisfied with what we have held in the original opinion and think any distinctions made therein from former cases are correct and applicable under the facts and circumstances and conditions as they now exist. We appreciate counsel’s sincerity hut for the reasons stated in the original opinion the petition to rehear must he overruled.